Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-20 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a method and an apparatus for translating an Internet protocol (IP) packet, comprising: forming, by a first electronic device, a forwarding table by assigning a first IP address and a second IP address to a second electronic device, and the first IP address being associated with the second IP address in the forwarding table; and 
performing, by the first electronic device, an IP address translation on a first IP packet to obtain a translated first IP packet to be transmitted, the IP address translation being based on the forwarding table such that the translated first IP packet includes the first IP address or the second IP address, a first port of the first IP packet being the same as a first port of the translated first IP packet, and both the first port of the first IP packet and the first port of the translated first IP packet being a destination port or a source port at set forth in the specification and independent claims 1, 17, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. 	Li et al, U.S. Patent Application Publication No. 2014/0211714 A1.
b. 	Namihira, U.S. Patent Application Publication No. 2012/0207173 A1.
c. 	Chen et al, U.S. Patent Application Publication No. 2006/0023744 A1.
d. 	Lin, U.S. Patent Application Publication No. 2004/0184455 A1.
e. 	Morishige et al, U.S. Patent Application Publication No. 2003/0225900 A1.

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BHARAT BAROT/Primary Examiner, Art Unit 2453 
                                                                                                                                                                                            June 16, 2022